Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2006

Lattera v. Commissioner IRS
Precedential or Non-Precedential: Precedential

Docket No. 04-4721




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lattera v. Commissioner IRS" (2006). 2006 Decisions. Paper 1191.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1191


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-4721


                    GEORGE LATTERA; ANGELINE LATTERA,

                                                     Appellants

                                          v.

                    COMMISSIONER OF INTERNAL REVENUE



                          Appeal from the Decision of the
                               United States Tax Court
                                 Docket No. 03-4269
                     Tax Court Judge: Honorable Juan F. Vasquez



                                Argued January 9, 2006

                    Before: BARRY and AMBRO, Circuit Judges,
                          and DEBEVOISE,* District Judge


                           (Opinion filed February 14, 2006)


                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
February 14, 2006, be amended as follows:


      *
      Honorable Dickinson R. Debevoise, Senior District Court Judge for the District of
New Jersey, sitting by designation.
              On page 5, sixth line in the first paragraph, insert a comma between “that”
and “when”.

              On page 5, seventh line in the first paragraph, replace “that sale” with “the
sale”.

             On page 19, second line up from the bottom of the page, delete “stocks or”
and “both of” so that the parenthetical sentence reads “(This can be seen in the sale of
bonds, which produce ordinary income, but the sale of which is treated as capital gain.)”.

              On page 20, first line on the page, change “concept” to “distinction”, so
that the phrase reads: “Sinclair explains the distinction”.

               On page 20, first paragraph, lines 8–10, delete:
       “; see also Rhodes’ Estate v. Comm’r, 131 F.2d 50, 50 (6th Cir. 1942) (per
       curiam) (holding that a sale of dividend rights is taxable as ordinary
       income).”
                and, in its place, insert:
       “(Of course, in the wake of dividend tax reform, stock dividends are now
       taxed as capital gains. I.R.C. § 1(h)(11).)”
               Thus, lines 8–10 will now read: “payments. Id. (Of course, in the wake of
dividend tax reform, stock dividends are now taxed as capital gains. I.R.C. § 1(h)(11).)
For the right to earn”.

                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: April 5, 2006




                                             2